Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

2.	The following is a Final Office Action in response to communication received on 7/13/2022. Claims 1-4 and 28-38 have been examined in this application.  
Response to Amendment
3.	Applicant has made no amendments in the response filed 7/13/2022.
Response to Arguments
4.	On pages 6-7 of Remarks, Applicant argues the claims are similar to DDR Holdings, in that the claims are “necessarily rooted in computer technology in order to solve a specific problem in the realm of computer networks” (see Remarks page 6).  While the Examiner understands Applicant’s arguments the Examiner respectfully disagrees.  Applicant argues that the Examiner “over-generalizes” Applicant’s claimed invention (see Remarks page 7).  
	In the DDR Holdings decision, “ the court held, that unlike in Ultramerical, the claim does not generically recite “use of Internet” to perform a business practice, but instead recites a specific way to automate the creation of a composite Web page by an outsource provider that incorporates elements from multiple sources in order to solve a problem faced by Web sites on the Internet.  Therefore, the court held that the claim is patent eligible” (see Federal Register Vol. 79, No. 241 Tuesday December 16, 2014 Rules and Regulations). The present application’s claims are claimed at such a high level of abstraction they are similar to the claims in Utlramerical in that they really do recite “use the internet” or “ use a computer” to perform a business practice that existed before and still exists today outside the realm of computer and computer networks of comparing two or more pieces of information, like images, to determine an anomaly, like fraud. 
	 For example with respect to claim 1 a human operator could reasonably and practically collect information on what should be displayed, collet information on what was displayed, save all that collected information, and make a determination like fraud based on comparison of the collected information according to established rules (like fraud rules).  The fact that instead the claims recite these limitations that could reasonably and practically be performed by a human operator are instead performed through recitations of well-known or generic computer elements, like “use a computer” as in Utlramerical above, do not recite a practical application or significantly more as detailed extensively in the 101 rejection below in view of the 2019 Revised Patent Subject Matter Eligibility Guidance “2019 PEG”.  
	Further there is no specific way the claims for example perform image analysis that could be considered an improvement or not well known routine activity as Applicant’s own specification discusses at paragraph 0023 “Any standard image analysis software capable of comparing and identifying images may be used”
	Therefore the Examiner respectfully disagrees with Applicant’s arguments with respect to 101.
5.	On pages 8-10 of Remarks, Applicant argues the 103 rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-4 and 28-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) comparing two or more pieces of information, like images, to determine an anomaly, like fraud. The idea of comparing two or more pieces of information, like images, to determine an anomaly, like fraud, is a mental process as well as a fundamental economic practice, which is a certain method of organizing human activity.  Since the claims recite a mental process or a certain method of organizing human activity which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of integration into a practical application in that the claims merely recite: 
	(1) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims: mere data gathering in conjunction with the abstract idea (see claims 1-4 and 28-38)
	(2) Adding the words “apply it” (or an equivalent) the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), see claims 29 and 34
	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims: generally linking the use of the judicial exception to the digital display (webpage) where images like ads are displayed environment or field of use (see claims 1-4 and 28-38)
	 The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of integration into inventive concept (“significantly more”) in that the claims merely recite: 
	(1)  Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a)  electronically scanning or extracting data from a physical document (see claims 1-4, 28, 30-33, and 35-38) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition))
	(b) automating mental tasks (see claims 1-4 and 28-38)(see USPTO July 2015 Update pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375) 
	(c)  electronic recordkeeping (see claims 1, 3, 31, and 36) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)) 
	(d) storing and retrieving information from memory (see claims 1, 3, 31, and 36) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](cited herein): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
	(e)  crawler that crawls webpages (see claims 1-2, 30, and 35) 
	- Grant et al. (United States Patent Application Publication Number: US 2002/0087599) paragraph 0066 “Using existing technologies known in the art, search engines, Web crawlers, and other automated devices will be able to make the simple programming adjustments needed to read and recognize the categorization labels of Web pages as dictated by each of their individual hardware and software configurations. For example, the search engines may instruct their crawlers to look for the categorization labels in pages that they automatically scan. In most cases, the categorization labels will be found at the end of the page being scanned. The categorization labels will then be read and each category assigned to the page recognized by its two-letter or two-numeral indicium. The URL or another identifier for the page will then be placed in a database under each category and subcategory for which it is categorized.”
	- Grabarnik et al. (United States Patent Application Publication Number: US 2009/0313202) paragraph 0020 “ as is known in the art, the crawler (111) is a program that can visit web sites and read pages and other information in order to create entries for a search engine index”
	- Gutt et al. (United States Patent Application Publication Number: US 2010/0082604) paragraph 0031 “ as known in the art, the search engine 208 may generally include a crawler (not shown) for crawling web pages and other documents and indexing information in an index 214”
	(f)  browser plugin (see claims 1-2, 30, and 35)
	- Negagovici- Negoescu et al. (Untied States Patent Application Publication Number: US 2006/0074911) paragraph 0025 “In another embodiment, server 204 itself may include documents 232 and 234 that are accessed by crawler 206. Also crawler 206, indexer 208, and search engine 230 may reside on different computers. Additionally, browser 215 and crawler 206 may reside on a single computer” 
	- Sheflan et al. (United States Patent Application Publication Number: US 2009/0030794) paragraph 0017 “The web browser 29 may also call upon a plug-in 21, also residing within the memory of the client computer 20, to assist in the processing of the webpage code 100, as known in the art, to render all or portion of the webpage image 40”
	- Midgley (United States Patent Application Publication Number: US 2005/0120016) paragraph 0025 “ As is known in the art, “plug-in” modules are programs that can be easily installed and used as part of a Web browser—once installed, “plug-in” modules are recognized automatically by the web browser and the web browser and plug-on modules call each other functions via a simple API”
	And (g) extract images from video (see claims 28, 33, and 38)
	-Dobbelaar (United States Patent Application Publication Number: US 2002/0167540) paragraph 0022 “Various techniques to automatically identify and extract key frames from a video stream have been developed and are known in the art” 
	- Williams et al. (United States Patent Application Publication Number: US 2010/0235406) paragraph 0026 “ Any method or technique known in the at for extracting one or more images from a video may be used” 
	- Gutta et al. (United States Patent Application Publication Number: US 2002/0130976) paragraph 0031 “ The extraction of key frames is implemented in accordance with a frame extraction algorithm 32 that is stored in the memory structure.  The frame extraction algorithm 32 determines which frames of the video source frames to extract, and may comprise, inter alia, any frame extraction method known to one of ordinary skill in the art” 
	Examiner’s note: the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-4, 29-32, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (United States Patent Application Publication Number: US 2011/0125587) further in view of Krishnappa (United States Patent Number: US 8,578,496). 

	As per claim 1, Netzer et al. teaches A method of identifying hidden content comprising: (see abstract, 0013, 0116, and 0108, Examiner’s note: method for generating incident reports when there is a mismatch between the placements in the insertion orders of advertisements (terms and conditions) and the actual delivery of advertisements, where one example of a mismatch is an advertisement not being shown (hidden)). 
	analyzing rendered code for a digital display page to identify objects embedded in the digital display page;  extracting graphic images displayed in the identified objects;  (see paragraphs 0023, 0040, 0050, and 0075, Examiner’s note: crawling information on a webpage including advertisements that can be images or video). 
	creating a repository of the extracted graphic images; saving a rendered version of the digital display page as a rendered page image; (see Figure 9, paragraph 0040-0041, and 0050, Examiner’s note: saving crawled information to a database). 
	 Using the extracted graphic images in the repository to the rendered page image to identify extracted graphic images from the repository within the rendered page image, wherein extracted graphic images that are identified in the rendered page image are marked as identifying visible images, and extracted graphic images that are not identified in the rendered page image are marked as invisible images; and classifying the digital display page based on the marked images (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, in the incident reports one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content). 
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraphs 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Examiner’s note: Applicant’s own specification discusses any standard image analysis may be used (see paragraph 0023, cited herein: Any standard image analysis
software capable of comparing and identifying images may be used). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 
	As per claim 2, Netzer et al. teaches
	wherein the rendered code for the digital display page is captured using a crawler or using a client side browser plugin. (see paragraph 0040 and 0096, Examiner’s note: visual crawler or plug in crawler)
	As per claim 3, Netzer et al. teaches
	wherein using the extracted graphic images in the repository to the rendered page image is performed by generating an incident report of mismatches for each extracted graphic image in the repository with graphic images contained within the rendered page image, and identifying as visible those extracted graphic images in the repository that match with a graphic image within the rendered page image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraph 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing the images by using image analysis to compare the images 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims comparing the images by using image analysis to compare the images (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. in view of Krishnappa with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 
	As per claim 4, Netzer et al. teaches
	wherein the digital display page is classified as containing an invisible object if any object extracted graphic image of the digital display page is marked as an invisible image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	 
	As per claim 29, Netzer teaches A system for identifying hidden content comprising a processor, memory accessible by the processor, and program instructions and data stored in the memory, the program instructions executable by the processor to perform the method of claim 1 (see paragraphs 0143-0145, Examiner’s note: teaches a system with software running on a computer perform these functions). 
	As per claim 30, Netzer teaches
	wherein the system is configured to capture the rendered code for the digital display page using a crawler or a client side browser plugin (see paragraph 0040 and 0096, Examiner’s note: visual crawler or plug in crawler)
	As per claim 31, Netzer teaches
	wherein the system is configured to use the extracted graphic images in the repository to the rendered page image by generating an incident report for mismatches for each extracted graphic image in the repository with graphic images contained within the rendered page image, and to identify as visible those extracted graphic images in the repository that match with a graphic image within the rendered page image (see paragraphs 0040, 0050, 0108, 0110, 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements , where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraph 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. in view of Krishnappa with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 

	As per claim 32, Netzer teaches
	wherein the system is configured to classify a digital display page as containing an invisible object if any extracted graphic image of the digital display page is marked as an invisible image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	
	As per claim 34, Netzer et al. teaches A computer program product for identifying hidden content comprising a non-transitory computer readable medium storing program instructions that when executed by a processor perform the method of claim 1 (see paragraphs 0143-0145, Examiner’s note: teaches a system with software running on a computer perform these functions).
	As per claim 35, Netzer et al. teaches 
	wherein the program instructions are executable to capture the rendered code for the digital display page using a crawler or a client side browser plugin (see paragraph 0040 and 0096, Examiner’s note: visual crawler or plug in crawler)
	As per claim 36, Netzer et al. teaches 
	wherein the program instructions are executable to use the extracted graphic images in the repository to the rendered page image by generating an incident report for mismatches for each extracted graphic image in the repository with graphic images contained within the rendered page image, and to identify as visible those extracted graphic images in the repository that match with a graphic image within the rendered page image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer et al. clearly teaches generating images of both rendered webpages and advertisements through the use of crawlers (see paragraph 0050 and 0040) to generate incident reports, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements (see paragraph 0108) where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content (see paragraphs 0028, 0110, 0116, and 0117), Netzer et al. doesn’t specifically teach the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images 
	However, Krishnappa which is in the art of comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation (see abstract, column 5 lines 40-55, and column 8 lines 50-65) teaches  the commonly known feature of comparing two images to determine an anomaly or abnormality or more specifically as recited in the claims compare the images using image analysis to compare the images (see column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2, Examiner’s note: comparing internet activity with suspicious feature information through images to determine a result of whether a portion of the internet activity misrepresents a legitimate computer operation, it is additionally noted that column 12 lines 25- column 13 line 2 discuss what is shown in Figure 7). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer et al. in view of Krishnappa with the aforementioned teachings from Krishnappa with the motivation of providing a common way of determining an anomaly or abnormality by comparing images (see Krishnappa column 5 lines 40-55, column 8 lines 50-65, Column 12 lines 25- column 13 line 2), when Netzer et al. already teaches collecting images and determining anomalies or abnormalities from them (see Netzer et al. paragraphs 0040, 0050, 0108, 0110, and 0116). 

	As per claim 37, Netzer teaches
	wherein the program instructions are executable to classify a digital display page as containing an invisible object if any extracted graphic image of the digital display page is marked as an invisible image (see paragraphs 0040, 0050, 0108, 0110, 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).

11.	Claims 28, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Netzer et al. (United States Patent Application Publication Number: US 2011/0125587) further in view of Krishnappa (United States Patent Number: US 8,578,496) further in view of Voss et al. (United States Patent Application Publication Number: US 2005/0081138). 
	As per claim 28, Netzer teaches
	wherein, when there is identified an animated object in a digital display page, (see paragraphs 0023, and 0075, Examiner’s note: teaches ads can be videos or Flash advertisements). 
	and the animated object is marked as a visible object if any of the graphic images of the animated object is identified in the rendered page image as a visible image (see paragraphs 0040, 0050, 0108, 0110, 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer clearly teaches above, that the advertisements may be animated as well as analyzing those animated ads and images for hidden content, Netzer in view of Krishnappa does not expressly teach extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images. 
	However, Voss et al. which is in the art of extracting images from videos (see abstract and paragraph 0033) teaches extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images (see abstract and paragraph 0033, Examiner’s note: extracting images from video). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer in view of Krishnappa with the aforementioned teachings from Voss et al. with the motivation of providing known way of extracting images from a video (see Voss  abstract and paragraph 033), when using advertisement images where advertisements can be videos to determine if an advertisement is displayed or not is already known (see Netzer paragraphs 0075, 0040, 0110, and 0116-0117). 
	As per claim 33, Netzer teaches 
	wherein the system is configured such that, when there is identified an animated object in a digital display page, (see paragraphs 0023, and 0075, Examiner’s note: teaches ads can be videos or Flash advertisements).
	 and the animated object is marked as a visible object if any of the graphic images of the animated object is identified in the rendered page image as a visible image  (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer clearly teaches above, that the advertisements may be animated as well as analyzing those animated ads for hidden content, Netzer in view of Krishnappa does not expressly teach extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images.
	However, Voss et al. which is in the art of extracting images from videos (see abstract and paragraph 0033) teaches extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images (see abstract and paragraph 0033, Examiner’s note: extracting images from video). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer in view of Krishnappa with the aforementioned teachings from Voss et al. with the motivation of providing known way of extracting images from a video (see Voss abstract and paragraph 033), when using advertisement images where advertisements can be videos to determine if an advertisement is displayed or not is already known (see Netzer paragraphs 0075, 0040, 0110, and 0116-0117). 
	As per claim 38, Netzer teaches
	wherein the program instructions are executable such that, when there is identified an animated object in a digital display page, (see paragraphs 0023, and 0075, Examiner’s note: teaches ads can be videos or Flash advertisements).
	and the animated object is marked as a visible object if any of the graphic images of the animated object is identified in the rendered page image as a visible image (see paragraphs 0040, 0050, 0108, 0110, and 0116-0117, Examiner’s note: teaches crawling websites to determine ad information, saving ad images as well as rendered websites, then generating an incident report, where incident reports are where a mismatch is found between the placement insertion orders (terms and conditions) and the actual delivery of advertisements, where one type of specific incident of various types of incidents disclosed by Netzer et al. is hidden content).
	While Netzer clearly teaches above, that the advertisements may be animated as well as analyzing those animated ads for hidden content, Netzer in view of Krishnappa does not expressly teach extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images.
	However, Voss et al. which is in the art of extracting images from videos (see abstract and paragraph 0033) teaches extracting each frame of a video or more specifically as recited in the claims each frame of the animation is extracted as a separate graphic image of the animated object and separate graphic images (see abstract and paragraph 0033, Examiner’s note: extracting images from video). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Netzer in view of Krishnappa with the aforementioned teachings from Voss et al. with the motivation of providing known way of extracting images from a video (see Voss abstract and paragraph 033), when using advertisement images where advertisements can be videos to determine if an advertisement is displayed or not is already known (see Netzer paragraphs 0075, 0040, 0110, and 0116-0117). 
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hashiguchi et al. (United States Patent Application Publication Number: US 2002/0161467) teaches a computer comparing two images to detect an abnormality (see paragraph 0084) 
Lin et al. (United States Patent Application Publication Number: US 2010/0094860) teaches indexing online advertisements on webpages (see abstract) 
Lee (United States Patent Application Publication Number: US 2010/0281046) teaches extracting still pictures from videos (see paragraph 0045)
Icove et al. (United States Patent Application Publication Number: US 2014/0236514) teaches image segmentation analysis is known for comparing an image to a known image and detecting an anomaly (see paragraph 0014) 
Clapp et al. (United States Patent Application Publication Number: US 2014/0229268) teaches measuring the opportunities to see an advertisement through various different types of analysis (see abstract and paragraphs 0077, 0100, and 0128)


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621